Citation Nr: 0825759	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-08 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chloracne as a result 
of exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
chloracne.

In March 2008 the veteran and his wife testified at a hearing 
held before the undersigned Veterans Law Judge.  A transcript 
of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.

2.  The veteran was diagnosed with chloracne on both hands in 
October 2003. 

3.  The veteran testified that he has experienced itching and 
peeling on both hands since service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, 
chloracne was incurred in service.  38 U.S.C.A. §§ 1110, 1116 
(West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R.                 § 
3.303(a).  Stated somewhat differently, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed in 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent (Agent Orange), unless 
there is affirmative evidence to establish that he or she was 
not exposed to any such agent during that service.  See 38 
C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, certain diseases, including 
chloracne or other acneform disease consistent with 
chloracne, the veteran shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service.  See 38 C.F.R. § 
3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e), however, must 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, must become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).

In this case, the record shows that the veteran served in the 
Republic of Vietnam from September 1966 to April 1968, which 
is during the Vietnam era.  He also has been diagnosed with 
chloracne which is included in the list of diseases for which 
the Secretary of Veterans Affairs has determined is 
associated with exposure to herbicides used in the Republic 
of Vietnam during the Vietnam Era.  38 C.F.R.     §§ 
3.307(d), 3.309(e).  

However, service connection for chloracne on a presumptive 
basis is not warranted based on exposure to herbicides, 
because this condition did not become manifest to a degree of 
10 percent or more within a year after the date on which he 
was last exposed to herbicides, which is April 1968 when the 
veteran left Vietnam.  In this regard, the veteran's service 
medical records make no reference to a skin disorder.  In 
fact, the first documented diagnosis of chloracne is 
contained in an October 2003 VA outpatient treatment record.  
Consequently service connection for chloracne on a 
presumptive basis as a result of herbicide exposure is not 
warranted.

Therefore, service connection can only be established with 
proof of actual direct causation (i.e., a medical opinion 
indicating that the veteran's skin disorder involving 
chloracne is related to his period of service, to include 
Agent Orange exposure therein).  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

The Board notes that chloracne was first diagnosed in 2003, 
approximately 34 years after the veteran's military service 
had ended.  Also, no medical evidence indicates that it is 
related to service, to include exposure to herbicides 
therein.  Nevertheless, the Board places significant 
probative value on the veteran's own statements that he has 
experienced a rash and peeling on his hands since service.  
Although the veteran is not competent to attribute these 
symptoms to a diagnosis of chloracne, see Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993), he is certainly competent to 
testify as to the date of onset of these symptoms.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  

And since these symptoms are identical to the symptoms 
reported and observed by a VA clinician who attributed them 
to a diagnosis of chloracne, the veteran's statements, which 
the Board believes are credible, provide highly probative 
evidence in support of his claim.  See Smith v. Derwinski, 1 
Vet. App. 235, 237 (1991) (determining the credibility of 
evidence is a function for the Board); Hayes v. Brown, 5 Vet. 
App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 
190, 192-193 (1992) (VA decision makers have the 
responsibility to assess the credibility of evidence and 
determine the degree of weight to give the evidence).

For these reasons and bases, the evidence as to whether the 
veteran's chloracne is related to service is in relative 
equipoise, i.e., about evenly balanced for and against his 
claim.  In these situations the veteran must be given the 
benefit of the doubt.  Consequently, resolving all reasonable 
doubt in his favor concerning the origin of his chloracne, 
the Board finds that service connection is warranted for this 
condition.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the 
"benefit- of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  

In conclusion, the Board finds that service connection for 
chloracne is warranted.  In light of the favorable outcome, 
there is no need to discuss whether VA has satisfied its 
duties pursuant to the Veterans Claims Assistance Act of 
2000.  38 U.S.C.A. § 5100 et seq.  In other words, the Board 
finds that no further notification or assistance would be 
helpful, and deciding the appeal at this time is not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).


ORDER

Service connection for chloracne is granted.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


